11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
In re K.T.C., a juvenile
No. 11-02-00118-CV B Appeal from Palo Pinto County
 
After the March 6, 2002, hearing, the trial
court revoked appellant=s community supervision.  The
trial court has since determined that audiotapes of the March 6 hearing are
significant and are inaudible through no fault of appellant.  The trial court also determined that the
inaudible portion is necessary to the resolution of the appeal, that the
parties are unable to agree on a complete record, and that appellant timely
requested the transcription of the hearing. 
These findings entitle appellant to a new trial under TEX.R.APP.P. 34.6(f).
Therefore, the judgment of the trial court is
reversed, and the cause is remanded for new trial.
 
PER CURIAM
 
February 13, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.